 
 
IB 
111th CONGRESS 
1st Session 
H. RES. 296 
In the House of Representatives, U. S.,

March 31, 2009
 
RESOLUTION 
Providing for consideration of the Senate amendments to the bill (H.R. 1388) to reauthorize and reform the national service laws. 
 
 
That upon adoption of this resolution it shall be in order to take from the Speaker's table the bill (H.R. 1388) to reauthorize and reform the national service laws, with the Senate amendments thereto, and to consider in the House, without intervention of any point of order except those arising under clause 10 of rule XXI, a single motion offered by the chair of the Committee on Education and Labor or his designee that the House concur in the Senate amendments. The Senate amendments and the motion shall be considered as read. The motion shall be debatable for one hour equally divided and controlled by the chair and ranking minority member of the Committee on Education and Labor. The previous question shall be considered as ordered on the motion to final adoption without intervening motion or demand for division of the question.  
2.House Resolution 289 is laid on the table.  
 
Lorraine C. Miller,Clerk.
